UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: September 30, 2012 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-51638 GULFSLOPE ENERGY, INC. (Exact name of the issuer as specified in its charter) Delaware 16-1689008 (State or Other Jurisdiction of (I.R.S. Employer I.D. No.) incorporation or organization) 3 Riverway, Suite 1800 Houston,Texas 77056 (Address of Principal Executive Offices) (713) 942-6639 (Issuer’s Telephone Number) Securities registered pursuant to Section 12(b) of the Exchange Act: None Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, par value $0.01 Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [ ] No [X] Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. Yes [ ] No [X] Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. (1) Yes [X] No [ ] (2) Yes [X] No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ ] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company: Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [X] No [ ] State the aggregate market value of the voting and non-voting common stock held by non-affiliates computed by reference to the price at which the common stock was last sold, or the average bid and asked price of such common stock, as of the last business day of the Registrant’s most recently completed second fiscal quarter. The market value of the voting stock held by non-affiliates was $11,274,180 based on 18,790,000 shares held by non-affiliates. These computations are based upon the closing bid price of $0.60 for the common stock of the Company on the OTC Bulletin Board of the Financial Industry Regulatory Authority, Inc. (“FINRA”) on March 30, 2012. Indicate the number of shares outstanding of each of the Registrant’s classes of common equity, as of the latest practicable date: Class Outstanding as of December 14, 2012 Common Capital Voting Stock, $0.001 par value per share Documents incorporated by reference: None TABLE OF CONTENTS PART 1 ITEM 1. BUSINESS 4 ITEM 1A. RISK FACTORS 8 ITEM 2. PROPERTIES 8 ITEM 3. LEGAL PROCEEDINGS 8 ITEM 4. MINE SAFETY DISCLOSURES 8 PART II ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 9 ITEM 6. SELECTED FINANCIAL DATA 11 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 11 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 13 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 14 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 25 ITEM 9A(T). CONTROLS AND PROCEDURES 25 ITEM 9B. OTHER INFORMATION 25 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE 26 ITEM 11. EXECUTIVE COMPENSATION 27 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 28 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDANCE 29 ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES 30 PART IV ITEM 15. EXHIBITS, FINANCIAL STATEMENTS SCHEDULES 31 SIGNATURES 32 PART I FORWARD LOOKING STATEMENTS In this Annual Report, references to “GulfSlope Energy,” “GulfSlope Energy,” the “Company,” “we,” “us,” and “our” refer to “GulfSlope Energy, Inc.,” the Registrant. This Annual Report contains certain forward-looking statements and for this purpose any statements contained in this Annual Report that are not statements of historical fact may be deemed to be forward-looking statements. Without limiting the foregoing, words such as “may,” “will,” “expect,” “believe,” “anticipate,” “estimate” or “continue” or comparable terminology are intended to identify forward-looking statements. These statements by their nature involve substantial risks and uncertainties, and actual results may differ materially depending on a variety of factors, many of which are not within our control. These factors include but are not limited to economic conditions generally and in the markets in which GulfSlope Energy may participate, competition within GulfSlope Energy’s chosen industry, technological advances and failure by us to successfully develop business relationships.Except as otherwise required by the federal securities laws, we disclaim any obligations or undertaking to publicly release any updates or revisions to any forward-looking statement contained in this Annual Report on Form 10-K to reflect any change in our expectations with regard thereto or any change in events, conditions or circumstances on which any such statement is based. ITEM 1. BUSINESS Business Development Historical Business Developments of GulfSlope Energy The Company was incorporated under the laws of the State of Utah on December 12, 2003, as "Lostwood Professional Services, Inc." On July 21, 2004, the Company changed its name to "Plan A Promotions, Inc."In June 2011, the Company and certain of its shareholders sold an aggregate of 9,700,000 shares of the Company’s common stock to certain accredited investors.In connection with the sale of the shares, the Company’s then-current officers and directors resigned, and new management was appointed, resulting in a change of control.Following the change of control, in April 2012 the Company changed its state of incorporation from the State of Utah to the State of Delaware, and changed its name to GulfSlope Energy, Inc. The Company's operations during the year ended September 30, 2012, generated no revenue. The Company's general and administrative expenses for the year ended September 30, 2012, were approximately $1.5 million, resulting in an operating loss of approximately $1.5 million, and a net loss of $1.5 million after accounting for interest expense of $60. The independent auditor's report issued in connection with the audited financial statements of the Company for the period ended September 30, 2012, expresses "substantial doubt about its ability to continue as a going concern," due to the Company's status as a development stage company and its lack of significant operations. Description of Business The Company was originally involved in the value-added reseller market, specializing in promotional merchandise and apparel, employee recognition and incentive programs, business gifts and marketing expertise. The Company is no longer actively involved in the promotional merchandise industry. We are currently seeking potential assets, property or businesses to acquire, in a business combination, by reorganization, merger or acquisition. We have had no material business operations since approximately December, 2006. Our plan of operation for the next 12 months is to: (i) consider guidelines of industries in which we may have an interest; (ii) adopt a business plan regarding engaging in the business of any selected industry; and (iii) to commence operations through funding and/or the acquisition or business combination with a “going concern” engaged in any industry selected. We are unable to predict the time as to when and if we may actually participate in any specific business endeavor, and we will be unable to do so until we determine the particular industry in which we may conduct business operations. -4- We are not currently engaged in any substantive business activity except the search for potential assets, property or businesses to acquire, and we have no current plans to engage in any other activity in the foreseeable future unless and until we complete any such acquisition. In our present form, we are deemed to be a “shell company” seeking to acquire or merge with a business or company. We do not intend to restrict our search for business opportunities to any particular business or industry, and the areas in which we will seek out business opportunities may include all lawful businesses. We recognize that the number of suitable potential business ventures that may be available to us will be extremely limited, and may be restricted to businesses or entities that desire to become a publicly-held company while avoiding what many may deem to be the adverse factors related to an initial public offering (“IPO”) as a method of “going public.” The most prevalent of these factors include the substantial time requirements, legal and accounting costs, the inability to obtain an underwriter who is willing to publicly offer and sell securities on behalf of the particular entity, the lack of or the inability to obtain the required financial statements for such an undertaking, state limitations on the amount of dilution to public investors in comparison to the stockholders of any such entity, along with other conditions or requirements imposed by various federal and state securities laws, rules and regulations and federal and state agencies that implement them. Amendments to SEC Form 8-K regarding shell companies and transactions with shell companies require the filing of all information about an acquired company that would have been required to have been filed had any such company filed a Form 10 Registration Statement with the SEC, along with required audited, interim and proforma financial statements, within four business days of the closing of any such transaction (Item 5.01(a)(8) of Form 8-K); and the recent amendments to Rule 144 (“Rule 144”) of the Securities Act of 1933, as amended (the “Securities Act”) adopted by the SEC that were effective on February 15, 2008, that limit the resale of most securities of shell companies until 12 months after the filing of such information (the “Form 10 Information”), may eliminate many of the perceived advantages of going public transactions with shell companies. These types of transactions are customarily referred to as “reverse” reorganizations or mergers in which the acquired company’s stockholders become the controlling stockholders in the acquiring company and the acquiring company becomes the successor to the business operations of the acquired company. Regulations governing shell companies also deny the use of SEC Form S-8 for the registration of securities and limit the use of SEC Form S-8 to a reorganized shell company until the expiration of 60 days from when any such entity is no longer considered to be a shell company. This prohibition could further restrict opportunities for us to acquire companies that may already have stock option plans in place that cover numerous employees. In such instances, there may be no exemption from registration for the issuance of securities in any business combination to these employees, thereby necessitating the filing of a registration statement with the SEC to complete any such reorganization, and incurring the time and expenses that are normally avoided by reverse reorganizations or mergers. The 2008 amendments to Rule 144 adopted by the SEC codify the SEC’s prior position limiting the tradability of certain securities of shell companies, including those issued by us in any business combination, and further limit the tradability of additional securities of shell companies; these proposals will further restrict the availability of opportunities for us to acquire any business or enterprise that desires to utilize us as a means of going public. See the heading “Rule 144” in Part II, Item 5, for a discussion of the general requirements of Rule 144 and the limitations of Rule 144 with respect to shell companies. Any of these types of business combination transactions, regardless of the particular prospect, would require us to issue a substantial number of shares of our common stock that could amount to as much as 95% or more of our outstanding voting securities; accordingly, investments in the private enterprise, if available, would be much more favorable than any investment in us. Management intends to consider a number of factors prior to making any decision to participate in any specific business endeavor, none of which may be determinative or provide any assurance of success. These may include, but will not be limited to, as applicable, an analysis of the quality of the particular business or entity’s management and personnel; the anticipated acceptability of any new products or marketing concepts that any such business or company may have; the merits of any such business or company’s technology or intellectual property; the present financial condition, projected growth potential and available technical, financial and managerial resources; working capital, history of operations and future prospects; the nature of present and expected competition; the quality and experience of any such business or company’s management services and the depth of management; the business or the company’s potential for further research, development or exploration; risk factors specifically related to the business’s or company’s operations; the potential for growth, expansion and profit; the perceived public recognition or acceptance of products, or services offered and trademarks and name identification; and numerous other factors that are difficult, if not impossible, to properly or accurately quantify or analyze, let alone describe or identify, without referring to specific objective criteria of an identified business or company. -5- Regardless, the results of operations of any specific entity may not necessarily be indicative of what may occur in the future, by reason of changing market strategies, plant or product expansion, changes in product emphasis, future management personnel and changes in innumerable other factors. Further, in the case of a new business venture or one that is in a research and development mode, the risks will be substantial, and there will be no objective criteria to examine the effectiveness or the abilities of its management or its business objectives. Also, a firm market for its products or services may yet need to be established, and with no past track record, the profitability of any such business will be unproven and cannot be predicted with any certainty. Our management will attempt to meet personally with management and key personnel of any entity providing a potential business opportunity for us, visit and inspect material facilities, obtain independent analysis or verification of information provided and gathered, check references of material personnel and conduct other reasonably prudent measures calculated to ensure a reasonably thorough review of any particular business opportunity; however, due to time constraints of management and limited capital, these activities may be limited. We are unable to predict the time as to when and if we may actually participate in any specific business endeavor or if at all. We anticipate that proposed business ventures will be made available to us through personal contacts of directors, executive officers and principal stockholders, professional advisors, broker dealers in securities, venture capital personnel and others who may present unsolicited proposals. In certain cases, we may agree to pay a finder’s fee or to otherwise compensate the persons who submit a potential business endeavor in which we eventually participate. Such persons may include our directors, executive officers and beneficial owners of our securities or their affiliates. Although we currently have no plans to do so, depending on the nature and extent of services rendered, we may compensate members of our management in the future for services that they may perform for us. Because we currently have extremely limited resources, and we are unlikely to have any significant resources until we have determined a business or enterprise to engage in or have completed a business combination, management expects that any such compensation would take the form of an issuance of shares of our common stock to these persons; this would have the effect of further diluting the holdings of our other stockholders.We currently have an employment agreement with James M. Askew, our chief executive officer, pursuant to which Mr. Askew is eligible to receive discretionary bonuses, which may include shares of our common stock or options to acquire shares of our common stock, at the discretion of the board.Except for our agreement with Mr. Askew, there are presently no preliminary agreements or understandings between us and members of our management respecting equity based compensation. Any shares issued to members of our management would be required to be resold under an effective registration statement filed with the SEC or could not be publicly sold until 12 months after we file the Form 10 information about the business combination with the SEC as now required by SEC Form 8-K. These provisions could further inhibit our ability to complete any business combination where finders or others who may be subject to these resale limitations refuse to provide us with any introductions or to close any such transactions unless they are paid requested fees in cash rather than our shares or unless we agree to file a registration statement with the SEC that includes any shares that are to be issued to them, at no cost to them. These expenses could limit potential acquisition candidates, especially those in need of cash resources, and could affect the number of shares that our stockholders retain following any such transaction, by reason of the increased expense. Substantial fees are also often paid in connection with the completion of all types of business combinations, ranging from a small amount to as much as $400,000 or more. These fees are usually divided among promoters or founders or finders, after deduction of legal, accounting and other related expenses, and it is not unusual for a portion of these fees to be paid to members of management or to principal stockholders as consideration for their agreement to retire a portion of their shares of common stock or as consideration to them to provide an indemnification for all of our prior liabilities. Members of management may also actively negotiate or otherwise consent to the purchase of all or any portion of their shares of common stock as a condition to, or in connection with, a proposed business combination. It is not anticipated that any such opportunity will be afforded to other stockholders or that such other stockholders will be afforded the opportunity to approve or consent to any particular stock buy-out transaction. In the event that any such fees are paid or shares are purchased, these requirements may become a factor in negotiations regarding any business combination with us and, accordingly, may also present a conflict of interest for such individuals. Any of these types of fees that are paid in shares of our common stock will also be subject to the resale limitations embodied in the recent amendments to Rule 144 that prohibit, among other requirements, the public resale of these shares until 12 months after the filing of the Form 10 information with the SEC. We have no present arrangements or understandings respecting any of these types of fees or opportunities. -6- Competitive Business Conditions and Our Competitive Position in the Industry and Methods of Competition Management believes that there are literally thousands of shell companies engaged in endeavors similar to those engaged in by us; many of these companies have substantial current assets and cash reserves. Competitors also include thousands of other publicly-held companies whose business operations have proven unsuccessful, and whose only viable business opportunity is that of providing a publicly-held vehicle through which a private entity may have access to the public capital markets via a reverse reorganization or merger. There is no reasonable way to predict our competitive position or that of any other entity in these endeavors; however, we, having limited assets, and no cash reserves, will no doubt be at a competitive disadvantage in competing with shell companies that have significant cash resources and have recent operating histories when compared with our lack of any substantive operations for many years. Effect of Existing or Probable Governmental Regulations on our Business We are subject to the following regulations of the SEC and applicable securities laws, rules and regulations: Smaller Reporting Company We are subject to the reporting requirements of Section 13 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and subject to the disclosure requirements of Regulation S-K of the SEC, as a “smaller reporting company.” That designation will relieve us of some of the informational requirements of Regulation S-K applicable to larger companies. Sarbanes/Oxley Act We are also subject to the Sarbanes/Oxley Act of 2002. The Sarbanes/Oxley Act created a strong and independent accounting oversight board to oversee the conduct of auditors of public companies and strengthens auditor independence. It also requires steps to enhance the direct responsibility of senior members of management for financial reporting and for the quality of financial disclosures made by public companies; establishes clear statutory rules to limit, and to expose to public view, possible conflicts of interest affecting securities analysts; creates guidelines for audit committee members’ appointment, compensation and oversight of the work of public companies’ auditors; management's assessment of our internal controls; prohibits certain insider trading during pension fund blackout periods; requires companies to evaluate internal controls and procedures; and establishes a federal crime of securities fraud, among other provisions. Compliance with the requirements of the Sarbanes/Oxley Act have and will continue to substantially impact our legal and accounting costs. Exchange Act Reporting Requirements Section 14(a) of the Exchange Act requires all companies with securities registered pursuant to Section 12(g) of the Exchange Act to comply with the rules and regulations of the SEC regarding proxy solicitations, as outlined in Regulation 14A. Matters submitted to stockholders at special or annual meetings thereof or pursuant to a written consent will require us to provide our stockholders with the information outlined in Schedules 14A or 14C of Regulation 14; preliminary copies of this information must be submitted to the SEC at least 10 days prior to the date that definitive copies of this information are forwarded to our stockholders. We are also required to file Annual Reports on SEC Form 10-K and Quarterly Reports on SEC Form 10-Q with the SEC on a regular basis, and will be required to timely disclose certain material events (e.g., changes in corporate control; acquisitions or dispositions of a significant amount of assets other than in the ordinary course of business; and bankruptcy) in a Current Report on SEC Form 8-K. -7- Number of Total Employees and Number of Full Time Employees Our chief executive officer is our sole employee. ITEM 1A. RISK FACTORS As a smaller reporting company, we are not required to provide risk factors. ITEM 2. PROPERTIES Our Company has no assets, property or business. See Part I, Item 1. Because the Company has had no business, its activities have been limited to keeping itself in good standing in the State of Delaware. These activities have consumed an insignificant amount of management’s time. ITEM 3. LEGAL PROCEEDINGS None. ITEM 4. MINE SAFETY DISCLOSURES Not applicable. -8- PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information The Company shares are traded on the OTC Bulletin Board under the symbol is “GSPE”. The Company shares have been quoted on the OTC Bulletin Board since December 20, 2006. Set forth below are the high and low bid prices for our common stock for each quarter of 2012 and 2011 as reported by the OTCBB. All prices listed herein reflect inter-dealer prices, without retail mark-up, mark-down or commissions and may not represent actual transactions. Period High Bid Low Bid July 1, 2012 through September 30, 2012 $ $ April 1, 2012 through June 30, 2012 $ $ January 1, 2012 through March 31, 2012 $ $ October 1, 2011 through December 31, 2011 $ $ Period High Bid Low Bid July 1, 2011 through September 30, 2011 $ $ April 1, 2011 through June 30, 2011 $ $ January 1, 2011 through March 31, 2011 $ $ October 1, 2010 through December 31, 2010 $ $ Rule 144 The following is a summary of the current requirements of Rule 144: Affiliate or Person Selling on Behalf of an Affiliate Non-Affiliate (and has not been an Affiliate During the Prior Three Months) Restricted Securities of Reporting Issuers During six-month holding period – no resales under Rule 144 Permitted. After Six-month holding period – may resell in accordance with all Rule 144 requirements including: ·Current public information, ·Volume limitations, ·Manner of sale requirements for equity securities, and ·Filing of Form 144. During six- month holding period – no resales under Rule 144 permitted. After six-month holding period but before one year – unlimited public resales under Rule 144 except that the current public information requirement still applies. After one-year holding period – unlimited public resales under Rule 144; need not comply with any other Rule 144 requirements. -9- Restricted Securities of Non-Reporting Issuers During one-year holding period – no resales under Rule 144permitted. After one-year holding period – may resell in accordance with all Rule 144 requirements including: ·Current public information, ·Volume limitations, ·Manner of sale requirements for equity securities, and ·Filing of Form 144. During one-year holding period – no resales under Rule 144 permitted. After one-year holding period – unlimited public resales under Rule 144; need not comply with any other Rule 144 requirements. Shell Companies The following is an excerpt from Rule 144(i) regarding resales of securities of shell companies: “(i) Unavailability to securities of issuers with no or nominal operations and no or nominal non-cash assets. (1) This section is not available for the resale of securities initially issued by an issuer defined below: (i) An issuer, other than a business combination related shell company, as defined in §230.405, or an asset-backed issuer, as defined in Item 1101(b) of Regulation AB (§229.1101(b) of this chapter), that has: (A) No or nominal operations; and (B) Either: No or nominal assets; Assets consisting solely of cash and cash equivalents; or Assets consisting of any amount of cash and cash equivalents and nominal other assets; or (ii) An issuer that has been at any time previously an issuer described in paragraph (i)(1)(i). -10- (2) Notwithstanding paragraph (i)(1), if the issuer of the securities previously had been an issuer described in paragraph (i)(1)(i) but has ceased to be an issuer described in paragraph (i)(1)(i); is subject to the reporting requirements of section 13 or 15(d) of the Exchange Act; has filed all reports and other materials required to be filed by section 13 or 15(d) of the Exchange Act, as applicable, during the preceding 12 months (or for such shorter period that the issuer was required to file such reports and materials), other than Form 8-K reports (§249.308 of this chapter); and has filed current “Form 10 information” with the SEC reflecting its status as an entity that is no longer an issuer described in paragraph (i)(1)(i), then those securities may be sold subject to the requirements of this section after 12 months have elapsed from the date that the issuer filed “Form 10 information” with the SEC. (3) The term “Form 10 information” means the information that is required by Form 10 or Form 20-F (§249.220f of this chapter), as applicable to the issuer of the securities, to register under the Exchange Act each class of securities being sold under this rule. The issuer may provide the “Form 10 information” in any filing of the issuer with the SEC. The “Form 10 information” is deemed filed when the initial filing is made with the SEC.” Securities of a shell company cannot be publicly sold under Rule 144 in the absence of compliance with this subparagraph. -10- Section 4(1) of the Securities Act Since we are a shell company as defined in subparagraph (i) of Rule 144, our shares of common stock that were issued while or after we became a shell company cannot be publicly resold under Rule 144 until we comply with the requirements outlined above under the heading “Shell Companies.” Until those requirements have been satisfied, any resales of our shares of common stock must be made in compliance with the provisions of the exemption from registration under the Securities Act provided in Section 4(1) thereof, applicable to persons other than “an issuer, underwriter or a dealer.” That will require that such shares of common stock be sold in “routine trading transactions,” which would include compliance with substantially all of the requirements of Rule 144, including the availability of “current public information” about us as required by subparagraph (c) (1) or (c)(2) of Rule 144, regardless of the Rule’s availability; and such resales may be limited to our non-affiliates.It has been the position of the SEC that the Section 4(1) exemption is not available for the resale of any securities of an issuer that is or was a shell company, by directors, executive officers, promoters or founders or their transferees. See NASD Regulation, Inc., CCH Federal Securities Law Reporter, 1990-2000 Decisions, Paragraph No. 77,681, the so-called “Worm-Wulff Letter.” The current position of the SEC that is contained in Securities Act Release No. 33-8899, effective February 15, 2008, and that codified the position of the SEC set forth in the Worm-Wulff Letter and revised Rule 144 as outlined above, is that Rule 144 now defines what resales can be made under Section 4(1) of the Securities Act, and with limited exceptions, which are set forth in footnote 172 of that Release, shares of shell companies must be sold in compliance with Rule 144(i) that is quoted above. Holders The number of record holders of the Company’s common stock, as of December 14, 2012, is approximately 130. Dividends The Company has not declared any dividends with respect to its common stock and does not intend to declare any dividends in the foreseeable future. The future dividend policy of the Company cannot be ascertained with any certainty. There are no material restrictions limiting, or that are likely to limit, the Company’s ability to pay cash dividends on its common stock. Securities Authorized for Issuance Under Equity Compensation Plans None; not applicable. Recent Sales of Unregistered Securities; Use of Proceeds from Registered Securities We have sold no unregistered securities during the period covered by this Annual Report other than as previously reported in our Quarterly Reports on Form 10-Q or in a Current Report on Form 8-K. Use of Proceeds of Registered Securities We have no proceeds from the sale of registered securities. ITEM 6. SELECTED FINANCIAL DATA Not required for smaller reporting companies. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION The following discussion highlights the principal factors that have affected our financial condition and results of operations as well as our liquidity and capital resources for the periods described. This discussion contains forward-looking statements. Please see “Forward-Looking Statements” above for a discussion of the uncertainties, risks and assumptions associated with these forward-looking statements.The following discussion and analysis of our financial condition and results of operations is based on our consolidated financial statements, which have been prepared on the accrual basis of accounting, whereby revenues are recognized when earned, and expenses are recognized when incurred.You should read this discussion and analysis together with such financial statements and the notes thereto. -11- Overview Other than maintaining its good corporate standing in its state of incorporation and seeking the acquisition of assets, properties or businesses that may benefit the Company and its stockholders, the Company has had no material business operations in the three most recent calendar years. Results of Operations We had no operations during the twelve month period ended September 30, 2012, nor do we have operations as of the date of this filing. We had no sales during the twelve month periods ended September 30, 2012 and September 30, 2011.General and administrative expenses were approximately $1.5 million for the twelve months ended September 30, 2012, compared to $57,355 for the twelve months ended September 30, 2011.The increase in general and administrative expenses of approximately $1.4 million for the twelve months ended September 30, 2012 compared to the twelve months ended September 30, 2011 was primarily attributed to: · approximately $0.7 million in consulting fees (primarily paid in the form of stock issued to third parties) incurred in 2012, · $0.7 million in salaries expense (primarily attributed to compensation to the current Chief Executive Officer composed of $500,000 value in common stock, a $100,000 cash sign on bonus, and $100,000 in total cash salary payments for four months of employment) incurred in 2012, and · approximately $0.1 millionin legal professional fees in relation to our Company’s reorganization in 2012. We had a net loss of approximately $1.5 million for the twelve months ended September 30, 2012, compared to a net loss of $60,830 for the twelve months ended September 30, 2011, period.The increase in net loss of approximately $1.5 million was primarily attributable to the aforementioned increase in general and administrative expenses. The basic loss per share for the twelve months ended September 30, 2012, was $0.02, compared to a net loss per share of $0.02 for the twelve months ended September 30, 2011. The Company’s fiscal 2012 cash decrease due to its operating loss was approximately $0.5 million, with the remaining portion of the operating loss being attributed to approximately $1 million in non-cash expense related to the issuance of stock for services.The portion of the operating loss related to cash disbursements was offset by an increase in cash associated with the Company raising capital.During the twelve months ended September 30, 2012, the Company sold 78,500,000 shares of common stock for $785,000 cash.At September 30, 2012, the Company’s assets consist of $423,009 cash and $329,373 in prepaid expenses.At September 30, 2011, the Company’s only assets composed of $87,505 cash.See the Financial Statements and Supplementary Data, Item 8 of this Annual Report.We have limited working capital, and currently have no means of earning income. Plan of Operation During the next 12 months, our foreseeable cash requirements will primarily relate to 1) maintaining our good standing; the payment of our SEC reporting filing expenses, including associated legal and accounting fees; costs incident to reviewing or investigating any potential business venture, 2) compensation of our sole officer and a third party consultant, and 3) maintaining our good standing as a corporation in our state of organization. However, if we acquire assets or launch operations, we may need to raise additional capital. Future equity financings may be dilutive to our stockholders, and the terms of future equity financings may include preferences or rights superior to our common stock.Debt financings may involve a pledge of assets and will rank senior to our common stock.We have historically financed our operations through best efforts private debt and equity financing.The Company has no other sources of financing and will continue to rely on best efforts equity, equity equivalent, or debt financings and borrowings from related parties. There are no additional commitments from or assurances that we will be able to obtain additional capital on terms favorable to the Company or at all.Failure to raise additional capital, on favorable terms or at all, will likely cause us to curtail or cease operations.Our auditors have issued a going concern opinion for our financial statements due to their substantial doubt about our ability to continue as a going concern. -12- Liquidity and Capital Resources At of September 30, 2012, the Company has current assets of $752,382, current liabilities of $62,914, resulting in a working capital surplus of $689,469.We currently have no sources of revenue or credit facilities upon which we can draw to fund operations.We will require a minimum of $700,000 to fund operations during fiscal year 2013, comprised of the following: (i) 420,000 to fund obligations under existing employment and consulting agreements and (ii) and $280,000 for general working capital purposes based on our current burn rate.This will require that we raise a minimum of 500,000 during fiscal year 2013 to fund these expenses. The Company has no sources of revenue and will continue to rely on best efforts equity, equity equivalent or debt financings and borrowings from shareholders to fund operations. Future equity financings may be dilutive to our stockholders, and the terms of future equity financings may include preferences or rights superior to our common stock.Debt financings may involve a pledge of assets (if any) and will rank senior to our common stock.There can be no assurance that we will be able to raise additional capital on terms favorable to the Company or at all.Failure to raise additional capital, on favorable terms or at all, will have a material adverse effect on our operations, and will likely cause us to curtail or cease operations.[Our auditors have issued a going concern opinion for our financial statements due to their substantial doubt about our ability to continue as a going concern.] Off-Balance Sheet Arrangements We had no Off-Balance Sheet arrangements of any kind for the year ended September 30, 2012. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not required for smaller reporting companies. -13- ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA GulfSlope Energy, Inc. [A Development Stage Company] TABLE OF CONTENTS Page Report of Independent Registered Public Accounting Firm 15 Balance Sheets - September 30, 2012 and 2011 16 Statements of Operations for the Years Ended September 30, 2012 and 2011 and for the period from inception [December 12, 2003] through September 30, 2012 17 Statement of Stockholders’ Equity for the period from inception [December 12, 2003] through September 30, 2012 18 Statements of Cash Flows for the Years Ended September 30, 2012 and 2011 and for the period from inception [December 12, 2003] through September 30, 2012 19 Notes to the Financial Statements 20 - 24 -14- REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Shareholders GulfSlope Energy, Inc. [a development stage company] We have audited the accompanying balance sheets of GulfSlope Energy, Inc. [a development stage company] as of September 30, 2012 and 2011, and the related statements of operations, stockholders’ equity (deficit), and cash flows for the years ended September 30, 2012 and 2011, and for the period from inception [December 12, 2003] through September 30, 2012. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform an audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company has determined that it is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purposes of expressing an opinion on the effectiveness of the Company’s internal controls over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of GulfSlope Energy, Inc. [a development stage company] as of September 30, 2012 and 2011, and the results of its operations and cash flows for the years ended September 30, 2012 and 2011, and for the period from inception through September 30, 2012, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company has established no significant operations or revenue sources during the period from inception through September 30, 2012. These issues raise substantial doubt about its ability to continue as a going concern. Management’s plans in regard to these matters are also described in Note 2. The financial statements do not include any adjustment that might result from the outcome of this uncertainty. Mantyla McReynolds, LLC Salt Lake City, Utah December 31, 2012 -15- GulfSlope Energy, Inc. [fka Plan A Promotions, Inc.] (A Development Stage Company) BALANCE SHEETS September 30, 2012 and 2011 September 30, Assets Current Assets Cash $ $ Prepaid Expenses - Total Current Assets Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities Accounts Payable $ $ Accrued Liabilities - Related-Party Payable Total Current Liabilities Total Liabilities Stockholders' Equity Preferred Stock; par value ($0.001); - - Authorized 50,000,000 shares none issued or outstanding Common Stock; par value ($0.001); Authorized 750,000,000 shares; issued and outstanding 235,150,000 and 10,000,000, respectively Stock Subscription Receivable - ) Additional Paid in Capital – Shares to be issued - Additional Paid-in Capital Deficit Accumulated during the development stage ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to financial statements -16- GulfSlope Energy, Inc. [fka Plan A Promotions, Inc.] (A Development Stage Company) STATEMENTS OF OPERATIONS For the years ended September 30, 2012 and 2011 and for the period from Inception [December 12, 2003] through September 30, 2012 Since Inception [December 12, For the Year Ended For the Year Ended 2003] through September 30, 2012 September 30, 2011 September 30, 2012 Revenues $ - $ - $ Revenues from Related Parties - - Total Revenue - - Cost of Sales - - Cost of Sales to Related Parties - - Total Cost of Sales - - Gross Profit - - General & Administrative Expenses Net Loss from Operations ) ) ) Other Income/(Expenses): Interest Expense ) ) ) Net Loss Before Income Taxes ) ) ) Provision for Income Taxes - ) ) Net Loss $ ) $ ) $ ) Loss Per Share - Basic and Diluted $ ) $ ) $ ) Weighted Average Shares Outstanding - Basic and Diluted See accompanying notes to financial statements -17- GulfSlope Energy, Inc. [fka Plan A Promotions, Inc.] (A Development Stage Company) STATEMENTS OF STOCKHOLDERS’ EQUITY / (DEFICIT) For the period from Inception [December 12, 2003] through September 30, 2012 Common Additional Paid-in Common Shares To Additional Paid-in Capital Common Shares Subscription Accumulated Net Stockholders Shares Amount Capital Be Issued To Be Issued Receivable Deficit Equity Balance, December 12, 2003 (Inception) - $
